 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated October 30, 2017
(the “Effective Date”), by and between American Education Center Inc., a Nevada
corporation (the “Company”) and China Cultural Finance Holdings Company Limited,
a British Virgin Islands corporation (the “Purchaser”).   Company and Purchaser
are also hereinafter individually and jointly referred to as “Party” and/or
“Parties.”

 

RECITALS

 

WHEREAS, the Company desires to sell to Purchaser, and Purchaser desires to
purchase from Company, 500,000 shares (the “Shares”) of the Company’s Series A
Convertible Preferred Stock, par value $0.0001 per share (the “Series A
Preferred Stock”), at price of $4 per Share (the “Purchase Price Per Share”) to
the Purchaser, with the rights, privileges and preferences set forth in
the Certificate of Designation attached hereto as Exhibit B (the “Certificate of
Designation”) on the terms and conditions contained in this Agreement.
Capitalized terms that are not defined is this Agreement shall have the meaning
as defined in the Certificate of Designation.

 

AGREEMENT

 

In consideration of the mutual promises herein contained and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereto agree as follows:

 

1. Purchase and Sale of Stock. Upon the following terms and conditions, the
Company is offering to the Purchaser and, in consideration of and in express
reliance upon the representations, warranties, covenants, terms and conditions
of this Agreement, the Purchaser agrees to purchase the Share for the aggregate
price of Two Million Dollars ($2,000,000) (the “Purchase Price”).

 

2. Closing. The closing of the purchase and sale of the Shares (the “Reg S
Closing”) shall take place simultaneously with the execution of this Agreement
via e-mail by means of PDF copies of signed documents (with the original signed
documents to be delivered promptly after Reg S Closing), or at such other time
and by such other means as shall be agreed to by the Company and the Purchaser.
At the Reg S Closing, the Purchaser shall have delivered the Purchase Price by
wire transfer or by check to the Company.

 

3. Restrictive Legend. The Shares (unless registered under the Act) shall be
stamped or imprinted with a legend in substantially the following form:

 

THESE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.

 

 1 

 

 

4. [Reserved]

 

5. Uplisting.     As soon as practicable after the Reg S Closing, the Company
shall file an application to be listed on the NASDAQ Capital Market or such
other national securities exchange as is reasonably acceptable to the Purchaser
(together, the “National Exchanges”). Uplisting will be deemed completed when
the Company’s Common Stock commences trading on one of the National Exchanges.
The Company shall use its commercially reasonable efforts to effect the
Uplisting within 365 days after the Reg S Closing Date (the “Uplisting
Deadline”).

 

6. Buy-Back. If Company does not complete Uplisting on or before the Uplisting
Deadline (the “Eligible Uplisting”), the Purchaser shall, within 30 days
following the Uplisting Deadline, have the right to request the Company, made in
writing, to pay in cash, all or a portion of the Shares (the “Buy Back Shares”),
times the Purchase Price Per Share (the “Principal”) and such interest payment
at a rate of 5% per annum (the “Interest Payment;” together with the Principal,
the “Buy Back Payment”). The interest on the Principal shall accrue from the Reg
S Closing Date, until such time when the Company pays the Buy Back Payment. The
Purchaser and the Company agree that the Company is only obligated to pay the
Buy Back Payment after the Purchaser returns and/or cancels all of the Shares.
In the event after the Purchaser notifies the Company in writing the Purchaser’s
request for the Company to make the Buy Back Payment (the “Buy Back Written
Notice”), and the Purchaser does not return or cancel all Buy Back Shares within
fifteen (15) business days from the date of the Buy Back Written Notice, the
Company is only obligated to pay an amount of cash equal to the actual number of
shares of Buy Back Shares that the Purchaser actually returns and/or cancels,
times the Purchase Price Per Share, and such interest payment at a rate of 5%
per annum.

 

7. [Reserved.]

 

8. Representations and Warranties of the Company and its Subsidiaries. The
Company hereby represents and warrants to the Purchaser on behalf of itself, its
Subsidiaries (as hereinafter defined), as of the date hereof (except as set
forth on the Schedule of Exceptions attached hereto with each numbered Schedule
corresponding to the section number herein), as follows:

 

(a)          Organization, Good Standing and Power. The Company, and each of its
Subsidiaries, is a corporation or other entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization (as applicable) and respectively,
has the requisite corporate power to own, lease and operate its properties and
assets and to conduct its business as it is now being conducted. The Company and
each of its Subsidiaries is duly qualified to do business and is in good
standing in every jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary except for any
jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect (as defined in Section 4(g)
hereof).

 

 2 

 

 

(b)          Corporate Power; Authority and Enforcement. The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, and to issue and sell the Shares in accordance
with the terms hereof. The execution, delivery and performance of this Agreement
by the Company and the consummation by it of the transactions contemplated
hereby and thereby have been duly and validly authorized by all necessary
corporate action, and no further consent or authorization of the Company or its
Board of Directors or stockholders is required. This Agreement constitutes, or
shall constitute when executed and delivered, a valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

 

(c)          Capitalization. The authorized capital stock of the Company and the
shares thereof currently issued and outstanding as of the Effective Date is
41,350,000 shares of common stock, par value $0.001 (the “Common Stock”). The
Company has furnished or made available to the Purchaser true and correct copies
of the Company’s Articles of Incorporation, as amended and in effect on the date
hereof (the “Articles”), and the Company’s Bylaws, as amended and in effect on
the date hereof (the “Bylaws”).

 

(d)          Issuance of Shares. The Shares to be issued at the Reg S Closing
have been duly authorized by all necessary corporate action and the Shares, when
paid for or issued in accordance with the terms hereof, shall be validly issued
and outstanding, fully paid and non-assessable.

 

(e)          Subsidiaries. Except as disclosed in Schedule 4(e), the Company
does not own, directly or indirectly, any equity or other ownership interest in
any corporation, partnership, joint venture or other entity or enterprise. For
the purpose of this Agreement, “Subsidiary” shall mean any subsidiary of the
Company as set forth on Schedule 4(e).

 

(f)          Commission Documents, Financial Statements. The Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the U.S. Securities and Exchange Commission (the “Commission”
or “SEC”) pursuant to the reporting requirements of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), including the Form 10-Q and other
material filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of
the foregoing including filings incorporated by reference therein being referred
to herein as the “Commission Documents”). The Company has not provided to the
Purchaser any material non-public information or other information which,
according to applicable law, rule or regulation, was required to have been
disclosed publicly by the Company but which has not been so disclosed, other
than (i) with respect to the transactions contemplated by this Agreement, or
(ii) pursuant to a non-disclosure or confidentiality agreement signed by the
Purchaser. At the time of the respective filings, the Form 10-K’s and the Form
10-Q’s complied in all material respects with the requirements of the Exchange
Act and the rules and regulations of the Commission promulgated thereunder and
other federal, state and local laws, rules and regulations applicable to such
documents. As of their respective filing dates, none of the Form 10-K’s or Form
10-Q’s contained any untrue statement of a material fact; and none omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
Commission Documents comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the consolidated financial position of the Company as of the dates thereof and
the results of operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments).

 

 3 

 

 

(g)          No Material Adverse Effect. As of the date of this Agreement, the
Company, and its Subsidiaries have not experienced or suffered any Material
Adverse Effect. For the purposes of this Agreement, “Material Adverse Effect”
shall mean (i) any material adverse effect upon the assets, properties,
financial condition, business or prospects of the Company, and its Subsidiaries,
when taken as a consolidated whole, and/or (ii) any condition, circumstance, or
situation that would prohibit or otherwise materially interfere with the ability
of the Company to perform any of its material covenants, agreements and
obligations under this Agreement.

 

(h)          No Undisclosed Liabilities. Other than as disclosed in the
Company’s Commission Documents or on Schedule 4(h) to the knowledge of the
Company, neither the Company, nor the Subsidiaries has any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) other than those incurred
in the ordinary course of the Company’s and the Subsidiaries’ respective
businesses and which, individually or in the aggregate, do not or would not have
a Material Adverse Effect.

 

(i)          No Undisclosed Events or Circumstances. To the Company’s knowledge,
no event or circumstance has occurred or exists with respect to the Company, the
Subsidiaries or their respective businesses, properties, operations or financial
condition, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed.

 

(j)          Title to Assets. Except where non-compliance would not have a
Material Adverse Effect, each of the Company and the Subsidiaries has good and
marketable title to (i) all properties and assets purportedly owned or used by
them as reflected in the Financial Statements, (ii) all properties and assets
necessary for the conduct of their business as currently conducted, and (iii)
all of the real and personal property reflected in the Financial Statements free
and clear of any Lien. All leases are valid and subsisting and in full force and
effect.

 

(k)          Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
pending or, to the knowledge of the Company, threatened against or involving the
Company which questions the validity of this Agreement or the transactions
contemplated hereby or thereby or any action taken or to be taken pursuant
hereto or thereto.

 

 4 

 

 

(l)          Compliance with Law. The Company has all material franchises,
permits, licenses, consents and other governmental or regulatory authorizations
and approvals necessary for the conduct of their respective business as now
being conducted by it unless the failure to possess such franchises, permits,
licenses, consents and other governmental or regulatory authorizations and
approvals, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

(m)          No Violation. The business of the Company is not being conducted in
violation of any Federal, state, local or foreign governmental laws, or rules,
regulations and ordinances of any of any governmental entity, except for
possible violations which singularly or in the aggregate could not reasonably be
expected to have a Material Adverse Effect. The Company is not required under
Federal, state, local or foreign law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement, or issue and sell the Shares in accordance
with the terms hereof or thereof (other than (x) any consent, authorization or
order that has been obtained as of the date hereof, (y) any filing or
registration that has been made as of the date hereof or (z) any filings which
may be required to be made by the Company with the Commission or state
securities administrators subsequent to the Reg S Closing.

 

(n)          No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated herein and therein do not and will not (i) violate any provision of
the Company’s Certificate or Bylaws, (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which it or its properties or assets are bound, (iii) create or
impose a lien, mortgage, security interest, pledge, charge or encumbrance
(collectively, “Lien”) of any nature on any property of the Company under any
agreement or any commitment to which the Company is a party or by which the
Company is bound or by which any of its respective properties or assets are
bound, or (iv) result in a violation of any federal, state, local or foreign
statute, rule, regulation, order, judgment or decree (including Federal and
state securities laws and regulations) applicable to the Company or any of its
subsidiaries or by which any property or asset of the Company or any of its
subsidiaries are bound or affected, provided, however, that, excluded from the
foregoing in all cases are such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(o)          Certain Fees. Except as set forth on Schedule 4(o) hereto, no
brokers fees, finders fees or financial advisory fees or commissions will be
payable by the Company with respect to the transactions contemplated by this
Agreement.

 

 5 

 

 

(p)          Books and Record. Except as may have otherwise been disclosed in
the Commission Documents, the books and records of the Company accurately
reflect in all material respects the information relating to the business of the
Company.

 

(q)          Material Agreements. Any and all written or oral contracts,
instruments, agreements, commitments, obligations, plans or arrangements, the
Company and the Subsidiaries is a party to, that a copy of which would be
required to be filed with the Commission as an exhibit to a registration
statement on Form S-1 (collectively, the “Material Agreements”) if the Company
or any subsidiary were registering securities under the Securities Act has
previously been publicly filed with the Commission in the Commission Documents.

 

(r)          Transactions with Affiliates. Except as set forth in the Financial
Statements or in the Commission Documents, there are no loans, leases,
agreements, contracts, royalty agreements, management contracts or arrangements
or other continuing transactions between (a) the Company or any subsidiary on
the one hand, and (b) on the other hand, any officer, employee, consultant or
director of the Company, or any of Subsidiaries, or any person owning any
capital stock of the Company or any subsidiary or any member of the immediate
family of such officer, employee, consultant, director or stockholder or any
corporation or other entity controlled by such officer, employee, consultant,
director or stockholder, or a member of the immediate family of such officer,
employee, consultant, director or stockholder.

 

9. Representations and Warranties of the Purchaser. The Purchaser hereby makes
the following representations and warranties to the Company as of the date
hereof:

 

(a)          Organization and Good Standing of the Purchaser. The Purchaser is a
corporation duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization.

 

(b)          Authorization and Power. The Purchaser has the requisite power and
authority to enter into and perform this Agreement. The execution, delivery and
performance of this Agreement and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate, partnership or limited liability company action, and no further
consent or authorization of such Purchaser or its Board of Directors,
stockholders, partners, members, or managers, as the case may be, is required.
This Agreement has been duly authorized, executed and delivered by such
Purchaser and constitutes, or shall constitute when executed and delivered, a
valid and binding obligation of such Purchaser enforceable against such
Purchaser in accordance with the terms hereof.

 

(c)          No Conflicts. The execution, delivery and performance of this
Agreement and the consummation by such Purchaser of the transactions
contemplated hereby and thereby or relating hereto do not and will not (i)
result in a violation of such Purchaser’s charter documents, bylaws, operating
agreement, partnership agreement or other organizational documents or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of any agreement, indenture
or instrument or obligation to which such Purchaser is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Purchaser or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on such Purchaser). Such Purchaser is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement, provided, that
for purposes of the representation made in this sentence, such Purchaser is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Company herein.

 

 6 

 

 

(d)          Status of Purchaser. The Purchaser is not required to be registered
as a broker-dealer under Section 15 of the Exchange Act and such Purchaser is
not a broker-dealer, nor an affiliate of a broker-dealer.

 

(e)          Reliance on Exemptions. The Purchaser understands that the Shares
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Shares.

 

(f)          Information. The Purchaser and its advisors, if any, have had the
opportunity to ask questions of management of the Company and its Subsidiaries
and have been furnished with all information relating to the business, finances
and operations of the Company and information relating to the offer and sale of
the Shares which have been requested by the Purchaser or its advisors. Neither
such inquiries nor any other due diligence investigation conducted by the
Purchaser or any of its advisors or representatives shall modify, amend or
affect the Purchaser’s right to rely on the representations and warranties of
the Company contained herein. The Purchaser understands that its investment in
the Shares involves a significant degree of risk. The Purchaser further
represents to the Company that the Purchaser’s decision to enter into this
Agreement has been based solely on the independent evaluation of the Purchaser
and its representatives.

 

(g)          Governmental Review. The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Shares.

 

(h)          Intent.  The Purchaser is purchasing the Shares solely for
investment purposes, for the Purchaser’s own account and not for the account or
benefit of any U.S. Person (as defined below) or any other person or entity, and
not with a view towards the distribution or dissemination thereof.  The
Purchaser has no present arrangement to sell the Shares to or through any person
or entity.  The Purchaser understands that the Shares must be held indefinitely
unless such Shares are resold in accordance with the provisions of Regulation S,
are subsequently registered under the Securities Act or an exemption from
registration is available.

 

 7 

 

 

(i)          Investment Experience.  The Purchaser, or the Purchaser’s
professional advisors, have such knowledge and experience in finance,
securities, taxation, investments and other business matters as to evaluate
investments of the kind described in this Agreement.  By reason of the business
and financial experience of the Purchaser or his or her professional advisors
(who are not affiliated with or compensated in any way by Company or any of its
affiliates or selling agents), the Purchaser can protect his or her own
interests in connection with the transactions described in this Agreement.  The
Purchaser is able to afford the loss of his, her or its entire investment in the
Shares.

 

(j)          Independent Investigation.  The Purchaser, in making the decision
to purchase the Shares, has relied upon an independent investigation of Company
and has not relied upon any information or representations made by any third
parties or upon any oral or written representations or assurances from Company,
its officers, directors or employees or any other representatives or agents of
Company, other than as set forth in this Agreement.  The Purchaser is familiar
with the business, operations and financial condition of Company and has had an
opportunity to ask questions of, and receive answers from, Company’s officers
and directors concerning Company and the terms and conditions of the offering of
the Shares and has had full access to such other information concerning Company
as the Purchaser has requested.

 

(k)          Authority.  This Agreement has been validly authorized, executed
and delivered by the Purchaser and is a valid and binding agreement enforceable
in accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally. The execution, delivery and performance of this Agreement by the
Purchaser does not and will not conflict with, violate or cause a breach of any
agreement, contract or instrument to which the Purchaser is a party.

 

(l)          No Advice from Company.  The Purchaser acknowledges that he, she or
it has had the opportunity to review this Agreement, the exhibit hereto and the
transactions contemplated by this Agreement with the Purchaser’s own legal
counsel and investment and tax advisors.  Except for any statements or
representations of Company made in this Agreement, the Purchaser is relying
solely on such counsel and advisors and not on any statements or representations
of Company or any of its representatives or agents for legal, tax or investment
advice with respect to this investment, the transactions contemplated by this
Agreement or the securities laws of any jurisdiction.

 

(m)          Reliance on Representations and Warranties.  The Purchaser
understands that the Shares are being offered and sold to the Purchaser in
reliance on exemptions contained in specific provisions of United States federal
and state securities laws and that Company is relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments and
understandings of the Purchaser set forth in this Agreement in order to
determine the applicability of the exemptions contained in such provisions.  

 

 8 

 

 

(n)          Regulation S Exemption.  The Purchaser acknowledges and agrees that
none of the Shares have been registered under the Securities Act, or under any
state securities or “blue sky” laws of any state of the United States, and are
being offered only in a transaction not involving any public offering within the
meaning of the Securities Act, and, unless so registered, may not be offered or
sold in the United States or to U.S. Persons (as defined herein), except
pursuant to an effective registration statement under the Securities Act, or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act, and in each case only in
accordance with applicable state and provincial securities laws. The Purchaser
understands that the Shares are being offered and sold to him, her or it in
reliance on an exemption from the registration requirements of United States
federal and state securities laws under Regulation S promulgated under the
Securities Act and that Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth herein in order to determine the applicability of such
exemptions and the suitability of the Purchaser to acquire the Shares.  In this
regard, the Purchaser represents, warrants and agrees that:

 

(i)           The Purchaser is not a U.S. Person and is not an affiliate (as
defined in Rule 501(b) under the Securities Act) of Company and is not acquiring
the Shares for the account or benefit of a U.S. Person.  A “U.S. Person” means
any one of the following:

 

(A)any natural person resident in the United States of America;

 

(B)any partnership, limited liability Company, corporation or other entity
organized or incorporated under the laws of the United States of America;

 

(C)any estate of which any executor or administrator is a U.S. Person;

 

(D)any trust of which any trustee is a U.S. Person;

 

(E)any agency or branch of a foreign entity located in the United States of
America;

 

(F)any non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
person;

 

(G)any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and

 

(H)any partnership, Company, corporation or other entity if:

 

(1)organized or incorporated under the laws of any foreign jurisdiction; and

 

 9 

 

 

(2)formed by a U.S. person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.

 

(ii)           At the time of the origination of contact concerning this
Agreement and the date of the execution and delivery of this Agreement, the
Purchaser was outside of the United States.

 

(iii)          The Purchaser realizes that the basis for the exemption may not
be present if, notwithstanding such representations, the Purchaser has in mind
merely acquiring the Shares for a fixed or determinable period in the future, or
for a market rise, or for sale if the market does not rise. The Purchaser does
not have any such intention.

 

(iv)           The Purchaser will not, during the period commencing on the date
of issuance of the Shares and ending on the first anniversary of such date, or
such shorter period as may be permitted by Regulation S or other applicable
securities law (the “Restricted Period”), offer, sell, pledge or otherwise
transfer the Shares in the United States, or to a U.S. Person for the account or
for the benefit of a U.S. Person, or otherwise in a manner that is not in
compliance with Regulation S.

 

(v)            The Purchaser will, after expiration of the Restricted Period,
offer, sell, pledge or otherwise transfer the Shares only pursuant to
registration under the Securities Act or an available exemption therefrom and,
in accordance with all applicable state and foreign securities laws.

 

(vi)           The Purchaser was not in the United States engaged in, and prior
to the expiration of the Restricted Period will not engage in, any short selling
of or any hedging transaction with respect to the Shares, including without
limitation, any put, call or other option transaction, option writing or equity
swap.

 

(vii)           Neither the Purchaser nor or any person acting on his behalf has
engaged, nor will engage, in any directed selling efforts to a U.S. Person with
respect to the Shares and the Purchaser and any person acting on his or her
behalf have complied and will comply with the “offering restrictions”
requirements of Regulation S under the Securities Act.

 

(viii)          The transactions contemplated by this Agreement have not been
pre-arranged with a buyer located in the United States or with a U.S. Person,
and are not part of a plan or scheme to evade the registration requirements of
the Securities Act.

 

 10 

 

 

(ix)           Neither the Purchaser nor any person acting on its behalf has
undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of the Shares.  The
Purchaser agrees not to cause any advertisement of the Shares to be published in
any newspaper or periodical or posted in any public place and not to issue any
circular relating to the Shares, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the U.S. or its territories, and only in compliance with any local
applicable securities laws.

 

(x)           The Purchaser has carefully reviewed and completed the investor
questionnaire annexed hereto as Exhibit A.

 

(o)          No Advertisements or Direct Selling Effort.  The Purchaser is not
receiving the Shares as a result of or subsequent to any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media or broadcast over television or radio or via the Internet, or presented at
any seminar or meeting. The Purchaser has not acquired the Shares as a result
of, and will not itself engage in, any “directed selling efforts” (as defined in
Regulation S) in the United States in respect of any of the Shares which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of any of the Shares; provided, however, that the Purchaser may
sell or otherwise dispose of any of the Shares pursuant to registration of any
of the Shares pursuant to the Securities Act and any applicable state securities
laws or under an exemption from such registration requirements and as otherwise
provided herein.

 

(p)          Legend.  The Purchaser acknowledges and agrees that the Shares
shall bear a restricted legend (the “Legend”), in the form and substance as set
forth in Section 3(d) hereof, prohibiting the offer, sale, pledge or transfer of
the securities, except (i) pursuant to an effective registration statement filed
under the Securities Act, (ii) in accordance with the applicable provisions of
Regulation S, promulgated under the Securities Act, (iii) pursuant to an
exemption from registration provided by Rule 144 under the Securities Act (if
available), and (iv) pursuant to any other exemption from the registration
requirements of the Securities Act or for estate planning purposes (subject to
any escrow restrictions).

 

(q)          Economic Considerations.  The Purchaser is not relying on Company,
or its affiliates or agents with respect to economic considerations involved in
this investment.  The Purchaser has relied solely on his or her own advisors.

 

(r)          Compliance with Laws.  Any resale of the Shares during the
“distribution compliance period” as defined in Rule 902(f) to Regulation S shall
only be made in compliance with exemptions from registration afforded by
Regulation S.  Further, any such sale of the Shares in any jurisdiction outside
of the United States will be made in compliance with the securities laws of such
jurisdiction.  The Purchaser will not offer to sell or sell the Shares in any
jurisdiction unless the Purchaser obtains all required consents, if any.

 

(s)          Investment Commitment.  The Purchaser’s overall commitment to
investments which are not readily marketable is not disproportionate to the
Purchaser’s net worth, and an investment in the Shares will not cause such
overall commitment to become excessive.

 

 11 

 

 

(t)          Receipt of Information.  The Purchaser has received all documents,
records, books and other information pertaining to the Purchaser’s investment in
Company that has been requested by the Purchaser.

 

(u)          No Reliance.  Other than as set forth herein, the Purchaser is not
relying upon any other information, representation or warranty by Company or any
officer, director, stockholder, agent or representative of Company in
determining to invest in the Shares.  The Purchaser has consulted, to the extent
deemed appropriate by the Purchaser, with the Purchaser’s own advisers as to the
financial, tax, legal and related matters concerning an investment in the Shares
and on that basis believes that its investment in the Shares is suitable and
appropriate for the Purchaser.

 

(v)         No Governmental Review.  The Purchaser is aware that no federal or
state agency has (i) made any finding or determination as to the fairness of
this investment, (ii) made any recommendation or endorsement of the Shares or
Company, or (iii) guaranteed or insured any investment in the Shares or any
investment made by Company.

 

(w)         Potential Loss of Investment.  The Purchaser understands that an
investment in the Shares is a speculative investment which involves a high
degree of risk and the potential loss of his or her entire investment.

 

(x)          Price Determined Arbitrarily. The Purchaser understands that the
price of the Shares bear no relation to the assets, book value or net worth of
Company and were determined arbitrarily by Company. The Purchaser further
understands that there is a substantial risk of further dilution on his or her
investment in Company.

 

10. Further Assurances.   Each Party to this Agreement will use its best efforts
to take all action and to do all things necessary, proper, or advisable in order
to consummate and make effective the transactions contemplated by this
Agreement.

 

11. Entire Agreement; Amendments.   This Agreement contains the entire
understanding of the Parties with respect to the matters covered herein and
therein and, except as specifically set forth herein, neither Company nor the
Purchaser makes any representation, warranty, covenant or undertaking with
respect to such matters. No amendment, modification, termination or waiver of
any provision of this Agreement, and no consent to any departure therefrom,
shall in any event be effective unless the same shall be in writing and signed
by both Parties.  Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.

 

12. Survival of Agreements, Representations and Warranties, etc.   All
representations and warranties contained herein shall survive the execution and
delivery of this Agreement. 

 

13. Successors and Assigns.   This Agreement shall bind and inure to the benefit
of and be enforceable by the Parties and their respective successors and
assigns. 

 

 12 

 

 

14. Governing Law. This Agreement and the obligations, rights and remedies of
the Parties hereto are to be construed in accordance with and governed by the
laws of the State of New York, with any action/dispute concerning this Agreement
to be commenced exclusively in the state and federal courts sitting in the City
of New York.  

 

15. Severability.  In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law.  Any provision hereof which may prove invalid or unenforceable under any
law shall not affect the validity or enforceability of any other provision
hereof.

 

16. Miscellaneous.  This Agreement embodies the entire agreement and
understanding between the Parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof.   If any provision of this
Agreement shall be held invalid or unenforceable for whatever reason, the
remainder of this Agreement shall not be affected thereby and every remaining
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law. This Agreement may be executed in any number of counterparts
and by the Parties hereto on separate counterparts but all such counterparts
shall together constitute but one and the same instrument.   

 

[Signature Page Follows]

 

 13 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Share Purchase
Agreement as of the date first above written.  

 

American Education Center Inc. (the “Company”):

 

By: /s/ Max P. Chen   Name: Max P. Chen Title: CEO, Chairman and Director

 

Purchaser: China Cultural Finance Holdings Company Limited

 

By: /s/ Kai Shing Fong   Name: Kai Shing Fong Title: Sole Director

 

 14 

 

 

EXHIBIT A

INVESTOR SUITABILITY QUESTIONNAIRE

FOR NON-U.S. INVESTORS AS DEFINED IN RULE 902 OF REGULATION S

 

CONFIDENTIAL

 

American Education Center Inc. (the “Company”) will use the responses to this
questionnaire to qualify prospective investors for purposes of federal and state
securities laws.

 

Please complete, sign, date and return one copy of this questionnaire as soon as
possible, via mail or facsimile, to:

 

[INSERT NAME AND CONTACT INFORMATION OF COMPANY OFFICER]

 

Name:     (EXACT NAME AS IT SHOULD APPEAR ON SECURITIES)

 

1. Please indicate the country in which you maintain your principal residence
and how long you have maintained your principal residence in that country.

 

Country:           Duration:           Address:           Email Address:        
 

 

You agree that the Company may present this questionnaire to such parties as the
Company deems appropriate to establish the availability of exemptions from
registration under federal and state securities laws. You represent that the
information furnished in this questionnaire is true and correct and you
acknowledge that the Company and its counsel are relying on the truth and
accuracy of such information to comply with federal and state securities laws.
You agree to notify the Company promptly of any changes in the foregoing
information that may occur prior to the investment.

 

      (Signature)           Title or capacity of signing party if the subscriber
is partnership, corporation, trust or other non-individual entity

 

Date:

 

 15 

 

 

I. INDIVIDUAL INVESTORS:

 

(Investors other than individuals should turn to Part II)

 

INITIAL EACH BOX TRUE OR FALSE OR COMPLETE, AS APPROPRIATE

 

Disclosure of Foreign Citizenship.

 

1.  

______ ________

True     False

  You are a citizen of a country other than the United States.           2.  
_________________   If the answer to the preceding question is true, specify the
country of which you are a citizen.

 

Verification of Status as a Non - “U.S. Person” under Regulation S.

 

3.  

______ ________

True     False

  You are a natural person resident in the United States.

 

PLEASE PROVIDE COPIES OF THE IDENFICATION DOCUMENTS ISSUED BY THE COUNTRY OF
WHICH YOU ARE A CITIZEN.

 

PLEASE TURN TO PART III AND SIGN AND DATE THIS QUESTIONNAIRE

 

 16 

 

 

II. NON-INDIVIDUAL INVESTORS:*

 

(Please answer Part II only if the purchase is proposed to be undertaken by a
corporation, partnership, trust or other entity)

 

  · If the investment will be made by more than one affiliated entity, please
complete a copy of this questionnaire for EACH entity.

 

  · PLEASE PROVIDE COPIES OF THE FORMATION DOCUMENTS ISSUED BY THE COUNTRY IN
WHICH YOU WERE FORMED.

 

INITIAL EACH BOX TRUE OR FALSE

 

Disclosure of Foreign Ownership.

 

1.  

_____ _________

True    False

  You are an entity organized under the laws of a jurisdiction other than those
of the United States or any state, territory or possession of the United States
(a “Foreign Entity”).           2.  

_____ _________

True    False

  You are a corporation of which, in the aggregate, more than one-fourth of the
capital stock is owned of record or voted by Foreign Citizens, Foreign Entities,
Foreign Corporations (as defined below) or Foreign partnerships (as defined
below) (a “Foreign Corporation”)           3.  

_____ _________

True    False

  You are a general or limited partnership of which any general or limited
partner is a Foreign Citizen, Foreign Entity, Foreign Government, Foreign
Corporation or Foreign Partnership (as defined below) (a “Foreign Partnership”)
          4.  

_____ _________

True    False

  You are a representative of, or entity controlled by, any of the entities
listed in items 1 through 3 above.

 

 17 

 

 

Verification of Status as a Non-“U.S. Person” under Regulation S.

 

1.  

_____ _________

True    False

  You are a partnership or corporation organized or incorporated under the laws
of the United States.           2.  

_____ _________

True    False

  You are an estate of which any executor or administrator is a U.S. Person. If
the preceding sentence is true, but the executor or administrator who is a U.S.
Person is a professional fiduciary and (i) there is another executor or
administrator who is a non-U.S. Person who has shared or sole investment
discretion with respect to the assets of the estate; and (ii) the estate is
governed by foreign law, you may answer “False.”

 

3.  

_____ _________

True    False

  You are a trust of which any trustee is a U.S. Person. If the preceding
sentence is true, but the trustee who is a U.S. Person is a professional
fiduciary and (i) there is another trustee who is a non-U.S. Person who has
shared or sole investment discretion with respect to the trust assets; and (ii)
no beneficiary of the trust is a U.S. Person, you may answer “False.”          
4.  

_____ _________

True    False

  You are an agency or branch of a foreign entity located in the United States.
          5.  

_____ _________

True    False

  You are a non-discretionary or similar account (other than an estate or trust)
held by a dealer or fiduciary for the benefit or account of a U.S. Person.      
    6.  

_____ _________

True    False

  You are a discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized or incorporated, or (if an
individual) resident in the United States. If the preceding sentence is true,
but such account is held by a dealer or other professional fiduciary organized
or incorporated, or resident in the United States for the benefit or account of
a non-U.S. Person, you may answer “False.”           7.  

_____ _________

True    False

  You are a partnership or corporation that was organized under the laws of any
foreign jurisdiction by a U.S. Person principally for the purpose of investing
in securities not registered under the Securities Act not organized or
incorporated. If the preceding sentence is true, but you were organized or
incorporated and are owned by accredited investors (as defined in rule 501(a) of
Regulation D) who are not natural persons, estates or trusts, you may answer
“False.”

 

 18 

 

 

8.  

_____ _________

True    False

  You are an employee benefit plan established and administered in accordance
with the law and customary practices and documentation of a country other than
the United States.           9.  

_____ _________

True    False

  You are an agency or branch of a U.S. Person located outside the United States
that is (i) operated for valid business reasons; (ii) engaged in the business of
insurance or banking; and (iii) subject to substantive insurance or banking
regulation, respectively, where located.           10.  

_____ _________

True    False

  You are the International Monetary Fund, the International Bank for
Reconstruction and Development, the Inter-American Development Bank, the Asian
Development Bank, the African Development Bank, the United Nations, or one of
their agencies, affiliates or pension plans.

 

 19 

 

 

EXHIBIT B

 

Certificate of Designation

 

 20 

